CARROLL, Judge
(dissenting).
I respectfully dissent. The driver of the car which collided with the taxicab admitted he did not see the latter vehicle before or when it entered the unmarked intersection. Failure to observe approaching traffic before entering the intersection was negligence. Bellere v. Madsen, Fla.1959, 114 So.2d 619, 621, 80 A.L.R.2d 1; City of Tallahassee v. Ashmore, 158 Fla. 73, 27 So.2d 660, 661; 2 Blashfield, Cyclopedia of Automobile Law and Practice, § 1023, p. 273 (perm. ed). Neither driver entered the intersection sufficiently in advance to preempt the intersection. It appears obvious that the negligence of both drivers combined to proximately cause the accident. See Mele v. Summers, Fla.App.1959, 113 So.2d 254; Kokotoff v. Higman, Fla.App.1958, 101 So.2d 166. The admission of the other driver that he did not see the taxicab approach and enter the intersection, sufficiently certified his negligence and entitled plaintiff to a directed verdict against that party on liability. The fact (as concluded by the investigating officer) that the taxicab may have approached and entered the intersection somewhat to the north or left of the center line of the street on which it was proceeding, did not relieve the other driver of his duty to look out for it and observe it.